       Case 1:17-cv-00045-BMM Document 50 Filed 02/21/19 Page 1 of 5



Mark A. Echo Hawk (pro hac vice)
ECHO HAWK & OLSEN, PLLC                   CHAD A. READLER
505 Pershing Ave., Suite 100              Acting Assistant Attorney General
PO Box 6119                               Civil Division
Pocatello, Idaho 83205                    KURT G. ALME
Phone: (208) 478-1624                     United States Attorney
Fax: (208) 478-1670                       VICTORIA L. FRANCIS
mark@echohawk.com                         Assistant U.S. Attorney
                                          U.S. ATTORNEY’S OFFICE
Georgette H. Boggio                       2601 Second Avenue North, # 3200
(Montana Bar No. 6256)                    Billings, MT 59101
Elk River Law Office, P.L.L.C.            (406) 247-4633
2501 4th Ave. North                       victoria.francis@usdoj.gov
PO Box 928                                ERIC R. WOMACK
Billings, MT 59101                        Assistant Branch Director
Phone: (406) 259-8611                     JAMES D. TODD, JR.
Fax: (406) 259-3251                       JOSEPH E. BORSON
gboggio@elkriverlaw.com                   U.S.DEPARTMENT OF JUSTICE
                                          Civil Division, Federal Programs
Majel M. Russell                          Branch
(Montana Bar No. 4057)                    20 Massachusetts Avenue, N.W.
Elk River Law Office, P.L.L.C.            Washington, D.C. 20530
2501 4th Ave. North                       (202) 514-3378
PO Box 928                                james.todd@usdoj.gov
Billings, MT 59101                        Attorneys for Defendants
Phone: (406) 259-8611
Fax: (406) 259-3251
mrussell@elkriverlaw.com
Attorneys for Shoshone Tribe

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

SHOSHONE TRIBE OF THE
WINDRIVER RESERVATION,                   CV-17-45-BLGS-BMM
Plaintiff,

vs.

RYAN ZINKE, Secretary of the              JOINT STATUS REPORT
Interior

UNITED STATES DEPARTMENT
OF THE INTERIOR
                                     1
        Case 1:17-cv-00045-BMM Document 50 Filed 02/21/19 Page 2 of 5




UNITED STATES BUREAU OF
INDIAN AFFAIRS

MICHAEL BLACK, Acting Assistant
Secretary for Indian Affairs

DARRYL LaCOUNTE, Rocky
Mountain Regional Office Director for
Bureau of Indian Affairs, Billings,
Montana

LOUISE REYES, Rocky Mountain
Regional Office Indian Services Officer
for Bureau of Indian Affairs

NORMA GOURNEAU, Bureau of
Indian Affairs
Superintendent Wind River Agency

RAY NATION, Bureau of Indian
Affairs Deputy Superintendent Wind
River Agency (retired).
Defendants.


      Pursuant to this Court’s Order, ECF No. 45, the parties submit this Joint Status
Report.
     1.      Plaintiff Shoshone Tribe of the Wind River Reservation (“EST”) filed

the present action against the U.S. Department of the Interior (“Interior”) on April

12, 2017. See Compl. (Apr. 12, 2017), ECF No. 1. The EST challenges, inter alia,

the Bureau of Indian Affairs’ declinations of several Indian Self-Determination Act

(“ISDA”), 25 U.S.C. § 5301 et seq., contract proposals that it had submitted to the

Bureau of Indian Affairs in September 2016. Id. On that same day, the EST

                                          2
        Case 1:17-cv-00045-BMM Document 50 Filed 02/21/19 Page 3 of 5



separately moved to intervene in two related, consolidated cases that were also

pending before this Court: Northern Arapaho Tribe (“NAT”) v. LaCounte, et al.,

No. 1:16-cv-11-BMM (D. Mont.), appeal of prelim. injunction pending, No. 16-

36049 (9th Cir.); and NAT v. Interior, et al., No. 1:16-cv-60-BMM (D. Mont.),

appeal pending, No. 17-35662 (9th Cir.). See Mot. by EST to Intervene, NAT v.

LaCounte, No. 1:16-cv-11-BMM (D. Mont. Apr. 12, 2017), ECF No 157. All

three cases involve disputes concerning the operation of certain BIA programs on

the Wind River Reservation that are operated for the benefit of both Tribes.

      2.    As previously reported, the NAT and the EST have formed a new

tribal organization, known as the Wind River Inter-Tribal Council, to jointly

oversee certain activities on the Reservation. The BIA has recently awarded that

organization new ISDA contracts to jointly operate a new Tribal Court and a Fish

and Game program. See Mot. to Stay, ECF No. 44.

      3.    Since filing their motion to stay, counsel for the NAT and the BIA

have continued to pursue mediation before the Ninth Circuit. Both the Northern

Arapahoe Business Council and Shoshone Business Council had elections in the

Fall of 2018 and several of the positions on the Shoshone Business Council

changed, including the Chairman. Since those elections, the Northern Arapaho

Business Council Chairman reached out to the Shoshone Business Council to




                                         3
        Case 1:17-cv-00045-BMM Document 50 Filed 02/21/19 Page 4 of 5



renew discussion of settlement that would include coordinated dismissals of all

three cases.

      4.       The parties to this case believe that continued discussion would be

productive, and thus that a stay of proceedings remains warranted.

      5.       Pursuant to this Court’s Order, ECF No. 45, the next joint status

report is due on Thursday, May 23rd, 2019.

Dated: February 21, 2019


Respectfully Submitted,


s/Majel M. Russell                             s/James D. Todd, Jr.
MAJEL M RUSSELL                                JAMES D. TODD, JR.
ELK RIVER LAW OFFICE, P.L.L.C                  JOSEPH E. BORSON
                                               U.S. DEPARTMENT OF JUSTICE
s/Georgette H. Boggio                          Civil Division, Federal Programs
GEORGETTE H. BOGGIO                            Branch
ELK RIVER LAW OFFICE, P.L.L.C.

s/Mark A. Echo Hawk
MARK A. ECHO HAWK
ECHO HAWK & OLSEN, PLLC




                                           4
        Case 1:17-cv-00045-BMM Document 50 Filed 02/21/19 Page 5 of 5



                          CERTIFICATE OF SERVICE

      I certify that I electronically filed the foregoing filing on February 21, 2019.

Notice of this filing will be sent by email to all parties of record by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

CM/ECF System.



                                        S/Majel M. Russell
                                        MAJEL M. RUSSELL




                                           5
